Citation Nr: 1019181	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent 
from April 28, 2005, and an evaluation in excess of 70 
percent from February 26, 2009, for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 Regional Office (RO) in 
Wichita, Kansas rating decision, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 28, 2005.

The Veteran's claim was previously remanded by the Board in 
January 2009.  A subsequent March 2009 rating decision 
increased the rating for PTSD to 50 percent, effective April 
28, 2005, and to 70 percent, effective February 26, 2009.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased ratings were not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran's claim was again remanded by the Board in June 
2009 and January 2010.  The case is once again before the 
Board.


FINDINGS OF FACT

1.  Throughout the initial rating period, the Veteran's PTSD 
has been manifested by occupational and social impairment 
which most nearly approximates deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.

2.  The Veteran's PTSD disability does not present an 
exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but 
no higher, prior to February 26, 2009 for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
(DC) 9411 (2009). 

2.  The criteria for a disability rating in excess of 70 
percent for PTSD were not met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 
(2009).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim for an increased rating 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD.  The United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in 
November 2005, March 2006, and March 2010 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The March 2006 and March 
2010 letters also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
outpatient treatment records are in the file.  Private 
treatment records identified by the Veteran have been 
associated with the claims file, to the extent possible.  The 
Veteran has not otherwise noted any outstanding records that 
he felt would support his claim.  

In February 2009, the Veteran was afforded a VA examination 
in which the examiner noted that the Veteran "has applied 
for social security disability benefits."  In that regard, 
the Board notes that in a December 2006 application for 
vocational training the Veteran also noted that since last 
working he had applied for social security disability 
benefits.  In addition, the subsequent vocational assessment 
report noted that the Veteran had been denied social security 
disability benefits two weeks previously.  At that time, 
however, the Veteran denied that his service-connected PTSD 
had an impairment on his employability and stated that he had 
lost his previous job due to a failed drug test.  Normally, 
VA has a duty to obtain SSA records when it has actual notice 
that the Veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, however, 
there is no suggestion that these records would be relevant 
to the currently appealed claim.  As noted, the Veteran 
stated during the February 2009 VA examination that he had 
applied for SSA benefits; however, the February 2009 VA 
examination report does not indicate that the Veteran 
indicated that he had applied for these benefits based on his 
PTSD symptoms.  Furthermore, as noted, the Veteran already 
reported in December 2006 that he had been denied SSA 
benefits, and, at that time, the Veteran appeared to 
acknowledge that his PTSD symptoms were unrelated to his 
application and eligibility for social security benefits.  
Because the Veteran has not identified and the evidence of 
record has not otherwise indicated any SSA records as 
relevant evidence which VA should attempt to obtain under the 
VCAA's duty to assist, the Board finds that a remand to 
obtain SSA records is not required.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not 
required to obtain SSA records in all cases but only where 
potentially relevant to the claims on appeal).  Indeed, under 
these circumstances, it appears that further development 
would serve no apparent useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
August 2006, February 2009, and October 2009, the second in 
compliance with the Board's January 2009 remand directives.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations discussed the 
clinical findings and the Veteran's reported history as 
necessary to rate the disability under the applicable rating 
criteria.  The examinations also discussed the impact of the 
disability on the Veteran's daily living.  Based on the 
examinations and the fact there is no rule as to how current 
an examination must be, the Board concludes the examinations 
in this case are adequate upon which to base a decision.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As the claim on appeal is from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, a June 2006 rating decision granted service 
connection for PTSD and assigned the Veteran an initial 
compensable rating of 30 percent.  A subsequent March 2009 
rating decision increased the Veteran's rating to 50 percent 
prior to February 26, 2009, and to 70 percent thereafter.  
The Veteran claims the ratings do not accurately depict the 
severity of his condition during the applicable periods.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

In this case, the Board has considered the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the Veteran's disability in his favor.  After a 
careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records as a whole support a rating for the Veteran's PTSD to 
70 percent, but no more, for all relevant time periods.  See 
38 C.F.R. § 4.7.

The claims file indicates the Veteran first sought treatment 
at the VA for psychiatric problems shortly before filing his 
claim, but was not diagnosed with PTSD at that time.  Based 
on the Veteran's claim and reported stressors, he was 
afforded a VA examination in May 2006.  The examiner noted 
review of the claims file and medical records.  At that time, 
the Veteran reported that he had been terminated from his 
last permanent, full time job after testing positive for 
marijuana.  Prior to his termination the Veteran had worked 
in an isolated position for 15 years and thereafter in parts 
and receiving where he had fewer people to interact with than 
other job positions.  The Veteran noted that he got along 
with the foreman, but not the other employees.  The Veteran 
got a temporary job loading and unloading trucks, but was 
fired for getting into a physical confrontation with another 
employee.  After being fired, the Veteran had been unemployed 
for the month preceding the VA examination.  The Veteran 
described an "ok" relationship with his five children, a 
relationship that often involved falling out and then 
healing.  The Veteran reported having one friend, but that he 
did not interact with the friend anymore because the friend 
was using crack cocaine.  The Veteran also reported that he 
considered a god-sister a friend and that he would see her 
once a month.  The Veteran did not otherwise make friends 
because he did not want to worry about losing them.  The 
Veteran spent his free time at church and driving; church was 
the Veteran's primary mode of socializing.  The Veteran 
reported prior regular marijuana use.  The Veteran noted that 
two of his children and his brother helped him out 
financially.  On examination, the Veteran was alert and 
oriented, with normal speech, thought processes, and thought 
content.  There was no evidence of hallucinations, or 
suicidal or homicidal ideation, or inappropriate behavior.  
The Veteran had adequate hygiene and could perform basic 
activities of daily living.  There was no evidence of 
obsessive or ritualistic behavior, history of panic attacks, 
depression, or anxiety.  There was evidence of impaired 
impulse control, sleep problems, impaired impulse control, 
nightmares, intrusive memories, flashbacks, avoidance 
behavior, diminished interest in activities, restricted 
affect, hyperarousal, irritability, concentration problems, 
and exaggerated startle response.  The examiner diagnosed 
PTSD and assigned a GAF score of 53.

Thereafter the Veteran received VA treatment for his PTSD.  
In December 2006, the Veteran received a vocational 
rehabilitation assessment.  The Veteran reported that he had 
been employed for 26 years with one company as a machine 
operator and lost his job due to testing positive in a drug 
test for marijuana.  The Veteran reported that he had not 
lost his job as a result of his service-connected PTSD.  The 
Veteran noted that he had not been seriously looking for 
employment because he had applied for Social Security 
Disability Insurance (SSDI) and that only after being denied 
SSA benefits two weeks previously had he started to look for 
employment.

The Veteran continued to received group and individual 
psychiatric counseling and medication management.  In June 
2007, the Veteran reported that one of his sons helped him 
with living costs as needed.  In January 2008, the Veteran 
noted that he had been working 20 hours per week at his 
church as a janitor, but that he did so at night so as to 
avoid people.  In May 2008, the Veteran reported problems 
with his church, as he had worked there as a janitor for the 
past month without being paid.  The Veteran was troubled 
because the church was part of his support network and the 
work kept him occupied during the day.  A July 2008 VA 
treatment record noted that the Veteran continued to have 
problems with depression and anger and that due to these 
problems the Veteran was unable to obtain or maintain gainful 
employment and that he was unemployable.  A November 2008 
statement from the Veteran's VA social worker stated that the 
Veteran experienced daily intrusive thoughts, reduced 
nightmares due to medication, flashbacks once per week, 
depression, anxiety, avoidance behavior, detachment from his 
ex-wife and children, sleep problems, concentration 
difficulties, exaggerated startle response, and irritability.

In February 2009, the Veteran was afforded a second VA 
examination.  The Veteran reported depression, hypersomnia, 
nightmares, irritability, exaggerated startle response, and 
avoidance behavior.  He had not worked in three years and had 
applied for SSA benefits.  The Veteran was divorced with five 
children and the children were his main source of support, 
although the Veteran found it frustrating when they distanced 
themselves from him.  The Veteran had one friend with whom he 
played Scrabble and watched television.  The Veteran denied a 
history of harming himself or others.  On examination, the 
Veteran showed no major impairment of thought processes or 
communication, denied hallucinations, delusions, or suicidal 
or homicidal ideation.  The Veteran felt that his memory was 
impaired and discussed thinking obsessively about his ex-
wife's current boyfriend.  The Veteran denied panic attacks 
or impulsive behavior.  The examiner diagnosed PTSD and 
assigned a GAF score of 48.  The examiner stated that the 
Veteran's PTSD-related symptoms appeared to have worsened 
since the May 2006 VA examination, as he had become more 
socially isolated and showed more signs of depression.  The 
combination of the Veteran's physical and emotional problems 
made it "extremely unlikely" that he would be able to find 
gainful employment.

In April 2009, the Veteran reported a poor relationship with 
his children.  The Veteran noted that his social support 
system included his children, his brothers, friends, and "so 
many people."  At that time, the Veteran's potential 
employability was assessed as poor and that he had an 
application for SSA benefits in process.  In May 2009, the 
Veteran stated that he was working to improve his 
relationship with his daughter by discussing his wartime 
experiences and their effect on his subsequent behavior.  In 
June 2009, the Veteran discussed how he had spent 40 years 
trying to give love and guidance to his family.  In August 
2009, the Veteran stated that he had bought a motorcycle and 
was learning how to ride.  

In October 2009, the Veteran was afforded a third VA 
examination.  The examiner noted review of the claims file 
and medical records, which indicated that the Veteran had 
undergone a seven week inpatient PTSD program, ending in June 
2009.  Since the last examination, the Veteran's relationship 
with one child had improved.  He attended church with his 
brother on a weekly basis, where he played the harmonica and 
sang while his brother played the piano.  The Veteran also 
noted a good relationship with one of his sons, but not with 
the other three because they used the Veteran for money.  As 
to leisure activities, the Veteran mentioned his motorcycle, 
but noted that he had been in an accident and was anxious 
about riding it.  The Veteran denied a history of suicide 
attempts or violence.  Other than the Veteran's improved 
relationship with his daughter, the examiner assessed his 
psychosocial functioning to have otherwise slightly declined.  
The Veteran no longer played Scrabble with his friend and 
drove around "on guard" most of the night.  There was no 
evidence of delusions, but there was sleep impairment 
reported and a short attention span observed.  The Veteran 
reported indifference regarding his hygiene, reportedly 
bathing, brushing teeth, and shaving thrice weekly.  The 
Veteran's PTSD symptoms had a moderate effect on his chores, 
grooming, bathing; slight problems with shopping, dressing, 
and driving; and prevented traveling and other recreational 
activities.  The Veteran stated that he no longer bowled, 
played basketball or wrestled.  The Veteran's remote and 
recent memory were mildly impaired and his immediate memory 
was moderately impaired.  The Veteran noted avoidance 
behaviors, diminished interest, hypervigilence, and an 
exaggerated startle response.  The Veteran stated that he 
avoided crowds and, to that end, had found a smaller church 
where he was more comfortable.  The Veteran attributed his 
unemployment to his PTSD symptoms, specifically based on his 
isolation, fear of others, and difficulty staying awake 
during the day after his nighttime driving.  The examiner 
diagnosed PTSD and assigned a GAF score of 45.  The examiner 
found that there was total occupational and social impairment 
due to his PTSD signs and symptoms.

In December 2009, the Veteran reported that he had enjoyed 
the most recent Thanksgiving with his family.  In January 
2010, the Veteran reported that he visited his children 
regularly.

The Board concludes the objective medical evidence and the 
Veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 70 percent disability rating for the 
entire period.  See 38 C.F.R. § 4.7 (2008).  As explained in 
more detail above, the symptoms throughout the Veteran's 
treatment are substantially consistent.  For this reason, 
staged ratings are not applicable.  See Fenderson, supra.  
Therefore, as explained above, the medical evidence supports 
the Board's conclusion that a 70 percent rating is warranted 
for the Veteran's PTSD.

However, a rating greater than 70 percent is not appropriate 
for any period of time since service connection was awarded 
because the Veteran does not have total occupational and 
social impairment.  Although the Veteran clearly has a 
serious disability, he exhibits few of the symptoms noted as 
applicable for a 100 percent rating.  He does not exhibit 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, or memory loss for names of 
close relatives or his own name.  In that regard, the Board 
notes that in his October 2009 examination, the Veteran noted 
that he was not overly concerned about personal hygiene, but 
he still bathed, brushed his teeth, and shaved thrice weekly.  
The Veteran also exhibited some minor to moderate memory 
impairment, but not to the level of forgetting his own name, 
names of close relatives, or the like.  In addition, the 
Veteran has a good relationship with one son, an improving 
relationship with his daughter, and attends church with his 
brother, where he plays the harmonica and sings in 
accompaniment to his brother's piano.  Thus, the Veteran does 
not have complete social isolation.    

The Veteran's GAF scores have ranged between 45 and 53, 
indicating "moderate" to "serious" symptomatology.  These 
GAF scores are consistent with the clinical findings, which 
show that the Veteran's PTSD is manifested by symptoms such 
as suicidal ideation, impaired impulse control, neglect of 
personal appearance or hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

As noted, the Veteran has been unemployed since 2005, after 
losing his job for failing a drug test.  The Veteran 
initially denied that his PTSD symptomatology affected his 
ability to work, but subsequent statements assert otherwise.  
Moreover, the February 2009 VA examiner suggested that the 
combination of physical and emotional problems would make 
working very difficult for the Veteran.  In addition, the 
Board observes that the October 2009 VA examiner noted that 
the Veteran's PTSD would make obtaining and maintaining 
employment difficult.  Thus, the Veteran has significant 
problems that would make working difficult, but the evidence 
indicates that his ability to work is also affected by his 
nonservice-connected physical problems.  In addition, the 
Board notes that he left his last job, working as a janitor 
for his church, not due to his PTSD signs and symptoms, but 
because he had not been paid by the church for his work in 
over one month.  Thus, the evidence suggests that the Veteran 
has been able to perform certain jobs, including janitorial 
services, notwithstanding his problems with PTSD symptoms.  
Moreover, although the Veteran has significant occupational 
impairment, the Board notes that the 70 percent rating 
assigned herein is a recognition of significant industrial 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
 
Furthermore, as noted, while there is evidence of social 
isolation, there is also evidence the Veteran has a good 
relationship with two of his children, his brother, and that 
he attends church on a weekly basis, where he performs by 
singing and playing the harmonica.  The Board acknowledges 
problems with his ex-wife and three of his children; however, 
he does maintain relationships with several family members.  
While the Veteran has a preference for being alone, it is 
clear from his statements that he does socialize with family 
and church members.  Thus, the evidence does not indicate 
total social impairment. 
 
The Board recognizes that the Veteran reported a certain 
laxity with respect to his personal hygiene, and that poor 
hygiene is among the criteria for a 100 percent rating.  
However, the overall manifestations and level of impairment 
demonstrated by the record otherwise appear entirely 
consistent with a 70 percent rating and no more.  
Furthermore, although the Veteran has also described 
experiencing mild to moderate memory problems, they do not 
appear to rise to the level of memory difficulties 
contemplated by a 100 percent rating.  Consequently, despite 
the occasionally deficient hygiene and mild to moderate 
memory problems, the Board finds that the preponderance of 
the evidence is against granting a higher disability rating.

In summary, the reasons and bases set forth above, the Board 
concludes that a rating of 70 percent, but no more, is 
warranted for any time during the appeal period.  See 
Fenderson, supra.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record shows that the Veteran 
received in-patient care for several weeks in 2009 for his 
PTSD, but no other periods of hospitalization.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disabilities.  As discussed below, the 
Veteran has reported that his PTSD disability limits his 
employment.  He has not, however, reported any symptomatology 
beyond that contemplated by the rating criteria.  As noted 
above, a 70 percent rating contemplates a significant degree 
of industrial impairment.  Moreover, the record shows the 
Veteran has multiple psychiatric signs and symptoms 
attributable to his service-connected PTSD.  These symptoms 
are specifically considered in the rating criteria.  Because 
the rating criteria contemplate the Veteran's disability, 
further consideration of an extraschedular rating is not 
required.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 70 percent prior to February 26, 
2009 for PTSD is granted, subject to the laws and regulations 
controlling the award of monetary benefits.

Entitlement to a rating greater than 70 percent for PTSD at 
any time during the pendency of this appeal is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


